
	
		I
		111th CONGRESS
		1st Session
		H. R. 1960
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Pitts (for
			 himself, Mr. Blunt,
			 Mr. Broun of Georgia,
			 Mr. Westmoreland,
			 Mr. Alexander,
			 Mrs. Blackburn,
			 Mr. Jones,
			 Mr. Wilson of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Rooney,
			 Ms. Ros-Lehtinen, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To make the repeal of the estate tax
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Death Tax Repeal Act of
			 2009.
		2.Repeal of estate tax
			 made permanentSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act.
		
